Citation Nr: 0816785	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
organic brain syndrome, claimed as a neuropsychiatric 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a third, fourth and fifth finger fracture of the 
right hand.

6.  Entitlement to individual unemployability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1972 until September 1972.  He also subsequently 
served in the Army National Guard until May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Newark, New Jersey.

In January 2008, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of this hearing is of 
record.  Additionally, the veteran filed a claim to reopen 
his service connection claim for amputation of his right 
middle finger in November 2003.  It appears that this claim 
has not yet been adjudicated and is referred to the RO for 
appropriate action.     

Further, the Board notes that the veteran submitted 
additional evidence to the Board after certification of the 
appeal. VA treatment records submitted in January 2008 were 
accompanied by a waiver of RO consideration.  Therefore, this 
material may be reviewed by the Board in the first instance 
here.  However, additional evidence, including VA and private 
treatment records, were also submitted without a waiver of RO 
consideration.  

In this regard, the Court has held that when the Board 
considers additional evidence without remanding the case to 
the RO for initial consideration, the veteran is denied a 
"review on appeal."  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Nevertheless, the additional records 
submitted are duplicative of the evidence of record at the 
time the RO considered his claims or are not relevant to the 
specific issues on appeal.  As such, the Board may proceed 
with appellate consideration. 

The issues of entitlement to a rating in excess of 10 percent 
for residuals of a third, fourth and fifth finger fracture of 
the right hand and entitlement to individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is not currently shown.

2.  The veteran did not appeal an July 1996 rating decision 
denying his claim for service connection for organic brain 
syndrome.  After one year, that decision became final.

3.  Evidence received since the July 1996 rating decision, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim for organic brain syndrome.

4.  The veteran did not appeal an July 1996 rating decision 
declining to reopen the claim for service connection for 
PTSD.  After one year, that decision became final.

5.  Evidence presented since the July 1996 rating decision, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for PTSD.

6.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

7.  The weight of the competent evidence supports a diagnosis 
of PTSD.

8.  The evidence of record does not verify the veteran's 
claimed in-service stressors.

9.  The veteran's service-connected tinnitus is assigned the 
maximum evaluation authorized under the law.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The July 1996 rating decision that denied the veteran's 
claim for service connection for organic brain syndrome is 
final. 38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the July 1996 rating decision is 
not new and material and the veteran's claim for service 
connection for organic brain syndrome is not reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1103 (2007).

4.  The July 1996 rating decision that denied the veteran's 
claim to reopen a claim for service connection for PTSD is 
final. 38 U.S.C.A. § 7105(c) (West 2002).

5.  Evidence received since the July 1996 rating decision is 
new and material and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2007).

6.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309, 4.125(a) (2007).  

7.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed.Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is 
against, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The evidence of record fails to establish that the criteria 
described above have been met.  Indeed, at the veteran's 
November 2003 VA audiological examination, his puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
15
15
5
15
15

Speech audiometry revealed a speech recognition ability of 96 
in both ears.

Thus, the objective evidence gleaned from the November 2003 
VA examination does not meet the criteria set for under 
38 C.F.R. § 3.385 for impaired hearing.  Moreover, no other 
competent evidence of record demonstrates impaired hearing 
under 38 C.F.R. § 3.385.  Therefore, the veteran does not 
have impaired hearing for the purpose of VA law.  

The Board acknowledges a report from Dr. B. P. dated in June 
2001, which diagnosed the veteran with moderate to severe 
sensorineural hearing loss bilaterally.  However, subsequent 
private treatment records from the same physician dated in 
October 2003, note that results from an audiological test 
performed in September 2003 only revealed mild sensorineural 
hearing loss at 4000 to 8000 Hertz and that his hearing in 
other frequencies was within normal limits.  These findings 
are consistent with the later November 2003 VA examination 
that revealed hearing was within normal limits for the 
frequencies of 250 through 4000 Hertz with mild loss of 
hearing at 6000 and 8000 Hertz bilaterally. 

 However, under 38 C.F.R. § 3.385, impaired hearing is only 
considered to be a disability for VA purposes when certain 
measurements are met between the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz.   Moreover, findings of impaired 
hearing above 4000 Hertz are not for consideration under the 
framework of 38 C.F.R. § 3.385.

Additionally, Dr. B. P.'s findings do not indicate that a 
Maryland CNC test was administered nor do they contain 
results of the veteran's pure tone threshold evaluation.  
Consequently, these reports are not adequate for evaluating a 
hearing disability under 38 C.F.R. § 3.385.  See Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993); 38 C.F.R. § 3.385.  

The Board also acknowledges that the June 2001 report from 
Dr. B. P. noted that "it is possible that [his] bilateral 
hearing loss and tinnitus was secondary to military 
service."  However, as previously discussed, upon VA 
examination in November 2003, hearing loss as defined by 38 
C.F.R. § 3.385 was not met.  Additionally, Dr. B. P.'s 
notation is not an opinion as to the nexus between hearing 
loss and service. To the contrary, he found it only possible 
that the veteran had hearing loss secondary to military 
service.  

Thus, the evidence fails to establish impaired hearing 
bilaterally as defined under 38 C.F.R. § 3.385.  Where the 
evidence fails to show a current diagnosis of hearing loss, 
service connection must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim." Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges the veteran's own belief and testimony 
he provided at his hearing asserting that he has hearing loss 
that was incurred during ACDUTRA.  Specifically, he testified 
that he noticed hearing loss in-service when he was working 
on the tank range.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In sum, the competent evidence fails to show a current 
diagnosis of hearing loss bilaterally.  Without competent 
evidence demonstrating impaired hearing under 38 C.F.R. 
§ 3.385, the appeal must necessarily be denied.  

II.  New & Material Evidence Claims

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991);  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulations define "new" as not previously submitted and 
"material" as evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  If the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith, supra.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  

Organic Brain Syndrome

Historically, the RO denied a claim for service connection 
for organic brain syndrome in July 1996.  He did not appeal 
this decision and it became final.  See 38 C.F.R. § 7105.  

In an July 2003 rating decision, that is the subject of this 
appeal, the RO did not reopen his service connection claim 
for organic brain syndrome because of a lack of new and 
material evidence.  However, the Board notes that in a 
January 2004 statement of the case, the RO reopened his claim 
for service connection, but denied the claim because the 
preponderance of the evidence did not show that a head injury 
was incurred in-service.  

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The evidence of record at the time of the July 1996 rating 
action denying the service connection claim for organic brain 
syndrome included service medial records,  VA treatment 
records, statements in support of his claim, and a statement 
from Dr. S.P. providing a diagnosis of organic brain syndrome 
which he determined was a residual of an in-service head 
injury.  

Evidence submitted since the denial of entitlement to service 
connection includes VA and private treatment records and 
examination reports continuing to find a diagnosis of organic 
brain syndrome that is the result of a reported in-service 
head injury.  

While new, in that these records and reports were not 
previously considered by the RO, this evidence establishes 
that the veteran has organic brain syndrome, a fact known at 
the time his prior claim was denied in July 1996.  Any new 
evidence referencing confirmation of a known fact is, 
necessarily, cumulative.  More significantly, none of this 
evidence relates to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim because it does not relate the 
veteran's organic brain syndrome to a verified in-service 
head injury.

The Board acknowledges several statements from VA and private 
physicians finding that his organic brain syndrome is 
attributed to an in-serve head injury.  However, these 
findings are not an opinion as to the nexus between his 
organic brain syndrome and ACDUTRA, but are merely a 
transcription of the veteran's statements.  

Significantly, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

In this regard, the veteran has reported to each of these 
physicians that he sustained a head injury in-service when a 
tank cover fell on his head and hand.  Similar statements 
were also provided at his hearing.  Service medical records 
reflect that the veteran was involved in a tank accident; 
however, they only show complaints and treatment for the 
fracture of fingers on his right hand and make no mention of 
a head injury.  

There are also no other records of treatment in-service for 
organic brain syndrome or residuals of a head injury after 
the tank accident.  In point of fact, his October 1972 
separation examination revealed a normal head and 
neurological evaluations.  His report of medical history 
completed contemporaneously with that examination 
specifically denied any head injury or periods of 
unconsciousness during ACDUTRA.  

The Board notes that in October 2003 the veteran submitted an 
altered copy of his report of medical history.  That version 
indicates that the he had a head injury; however, it holds no 
probative value as it was fraudulently changed after the fact 
for compensation purposes.  Further, such actions on the part 
of the veteran weigh against his credibility and his 
statements regarding the occurrence of a head injury during 
ACDUTRA.      

Moreover, the first mention of a head injury associated with 
the tank accident was not until March 1995 during a VA 
examination to evaluate residuals of his finger fractures to 
the right hand, nearly 23 years after separation from 
service.  Therefore, the additional statements and treatment 
records finding organic brain syndrome related to a reported 
in-service head injury hold little probative value.  

Again, while his evidence is new, in that it was not 
previously considered by the RO, it is also not material 
since it does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim because it lacks probative value.  

The Board acknowledges the veteran's statements and testimony 
asserting a relationship between his organic brain syndrome 
and ACDUTRA, specifically, during the tank accident.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  See Layno v. Brown, 6 Vet. App. at 
470; Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  This 
evidence is also neither new, as it was previously before 
agency decisionmakes, nor material as it does not raise a 
reasonable possibility of substantiating the claim. 

In sum, the Board finds that the additional evidence received 
subsequent to the July 1996 decision is not new and material, 
does not raise a reasonable possibility of substantiating the 
veteran's claim, and does not warrant reopening of the claim 
for service connection.  Accordingly, the RO's July 1996 
decision is final and the veteran's application to reopen is 
denied.

PTSD

The RO denied a claim for service connection for PTSD in an 
January 1992 decision on the basis of a lack of chronic 
disability shown in service and no current diagnosis.  In 
March 1992, the veteran again filed to reopen his claim for 
PTSD, which the RO denied in an March 1992 rating decision.  
In June 1996, he again filed a claim to reopen his service 
connection claim for PTSD.  The RO denied the claim in July 
1996 on the basis that new and material evidence had not been 
submitted.  He did not appeal this decision and it became 
final.  See 38 C.F.R. § 7105.  The RO's July 1996 decision 
represents the last final disallowance of entitlement to 
service connection for PTSD.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim.  The RO 
reopened his service connection claim for PTSD, but denied 
his service connection claim for PTSD in an April 2006 rating 
action, that is the basis for the present appeal, because the 
credible evidence of record does not show that the claimed 
in-service stressor actually occurred.  

The evidence of record at the time of the July 1996 rating 
action denying the veteran's service connection claim for 
PTSD included service medical records, VA and private 
treatment records and examination reports, and statements in 
support of his claim. Such records reveal that the veteran 
was treated on several occasions of schizophrenia and 
schizoaffective disorder, but do not contain any findings or 
diagnosis of PTSD.  

Evidence submitted since that time includes VA and private 
treatment records and examination reports indicating that the 
veteran has PTSD.  Specifically, a neuropsychological 
evaluation from A & W dated in November 2002 rendered a 
diagnosis of severe and chronic PTSD.  Moreover, subsequent 
VA examinations performed in April and November 2003 provided 
a diagnosis of PTSD.  

Significantly, this evidence is new, in that it was not 
previously considered by the RO, and it is material since it 
relates to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.  Therefore, the veteran's claim for service 
connection for PTSD is reopened.  

Having reopened the claim, the Board will now address the 
merits.  Service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); (2) medical evidence establishing a link between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2007); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).  In this case, the 
evidence does not show nor does the veteran allege that he 
actually engaged the enemy in combat.  In point of fact, the 
veteran only had a short period of ACDUTRA in 1972.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

As an initial matter, the Board notes that the service 
medical records do not reflect psychiatric complaints or 
treatment.  At the time of separation, his psychiatric 
condition was noted as normal and his report of medical 
history also completed at that time denied any depression or 
excessive worry.  

As already previously discussed, the post service records 
demonstrate that the appellant has been diagnosed with PTSD.  
Therefore, the Board finds that there is competent medical 
evidence of record supporting a current diagnosis of PTSD. 

However, as noted above, in order for service connection for 
PTSD to be warranted, the PTSD diagnosis must be based upon a 
corroborated in-service stressor.  38 C.F.R.  § 3.304(f).  
The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during ACDUTRA.  Specifically, in his completed PTSD 
questionnaire, he stated that during a tank accident the 
hatch hit him in the hand and head and that he has had 
anxiety and nervousness ever since.  During his testimony at 
his personal hearing, he again stated that he had panic and 
nervousness surrounding this incident.  

Moreover, the A & W neuropsychological evaluation and VA 
examination reports have related the veteran's current 
diagnosis of PTSD to an accident in-service, specifically, as 
a result of the reported head injury that occurred during a 
tank accident.  His report of this incident lead A & W to 
conclude that his emotional problems were a direct result of 
his service related injury when he was struck in the head 
with a tank hatch.  Similarly, in a November 2003 VA 
examination, he indicated that his stressors were having a 
tank hatch come down on his head and the amputation of his 
right finger.   

While the service medical records reflect treatment for a 
hand injury as a result of a tank accident (which is service-
connected), as previously discussed, a review of his service 
medical records do not confirm or corroborate the alleged 
stressor of a head injury in-service.  Additionally, his 
claim of an amputation of a finger as a stressor is also not 
corroborated by his service medical records.  

Rather, private treatment records from Passack Valley 
Hospital dated after his period of ACDUTRA, in April 1974, 
note that his right middle finger was amputated due to an 
industrial accident at work.  Therefore, the evidence of 
record does not corroborate his alleged stressors, nor has 
any other corroborating evidence been submitted.    

While the veteran alleges that his current PTSD is related to 
his period of ACDUTRA, there are no records which reflect 
treatment for psychiatric problems prior March 1979, several 
years after separation from service.  Accordingly, 
entitlement to service connection for a psychosis on a 
presumptive basis is not warranted because no disorder was 
shown within the applicable presumptive period following his 
separation from service.  See 38 C.F.R. § 3.309.  

In making such determinations, the Board has considered the 
veteran's statements and the statements of his father 
asserting a relationship between his PTSD and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran are his father are competent to report symptoms 
and observations; however, they are not competent to offer 
opinions on medical diagnosis or causation. See Layno v. 
Brown, 6 Vet. App. at 470;  Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the evidence of record does not verify any of the 
veteran's claimed in-service stressors.  Accordingly, the 
appeal is denied.  

III.  Increased Rating for Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claim is an 
appeal from an initial assignment of a disability rating.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Service connection for tinnitus was established in April 
2004, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, DC 6260 (2007).  The veteran appealed 
the assignment of the 10 percent rating.  In a June 2005 
statement of the case, the RO denied the veteran's request 
because under DC 6260 there is no provision for assignment of 
a higher evaluation.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims reversed a Board decision 
which had found that, under pre-June 2003 regulations, no 
more than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
DC 6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  Subsequently, the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

Citing U.S. Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

In view of the foregoing, the Board concludes that DC 6260 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for an evaluation 
in excess of 10 percent for his service-connected tinnitus 
must be denied.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

IV.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim for tinnitus arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
with respect to that claim.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
of service connection for organic brain syndrome and PTSD 
were previously denied.  

Consequently, the Board finds that adequate notice has been 
provided with respect to those claims, as he was informed 
about what evidence was necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Regarding his additional claim for service connection for 
hearing loss, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained 
service medical records and VA treatment records.  

Further, he submitted private treatment records, statements 
in support of his claim, including a statement from his 
mother.  He was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  His father also presented testimony at 
the veteran's personal hearing.  

Next, specific VA medical opinion opinions pertinent to the 
issues on appeal were obtained in April 2003 and November 
2003.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied. 

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for organic brain syndrome is denied.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.  The appeal is granted to 
this extent.

Service connection for PTSD is denied. 

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

Regarding his claim for an a rating in excess of 10 percent 
for residuals of a third, fourth, and fifth finger fracture, 
a statement of the case (SOC) was issued in June 2005.  
However, while the June 2005 SOC addressed why higher 
disability ratings were not warranted, additional pertinent 
medical evidence has since been associated with the claims 
file which has not been considered by the RO.  Specifically, 
in May 2007, he underwent a subsequent VA examination that 
made additional findings regarding his service-connected 
right hand.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental SOC unless this procedural right is waived in 
writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2007). 
In this case, a supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.

Finally, the Board finds that the veteran's claim for TDIU is 
inextricably intertwined with his claim of a rating in excess 
of 10 percent for service connection for residuals of a 
third, fourth and fifth finger fracture of the right hand.  
Therefore, the issue will be held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should readjudicate the claim 
for an increased disability rating for 
residuals of a third, fourth, and fifth 
finger fracture of the right hand, taking 
into account all evidence received since 
the June 2005 SOC. 

If the claim remain denied, a SSOC should 
be furnished to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SOC.  An 
appropriate period of time should be 
allowed for response.

2.  Thereafter, the case should be 
returned to the Board, if in order. The 
Board intimates no opinion as to the 
ultimate outcome in this case. The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


